LL
REPUBLIQUE DE

GUINEE

D 7

TRAVAIL - JUSTICE - SOLIDARITE

Ministère des
Mines et de la Géologie

ACCORD DE CONCESSION

PORTANT SUR L’EXPLOITATION ET LA GESTION PAR LA
CBG DES INFRASTRUCTURES DE L’ANAIM À BOKE

LE 15 JANVIER 2015.

LA REPUBLIQUE DE GUINEE, représentée par le Ministre d'État, Ministre des Mines et de la Géologie,
Son Excellence Monsieur Kerfalla YANSANÉ (ci-après, la «Guinée »).

DE PREMIERE PART,

L'AGENCE NATIONALE D'AMENAGEMENT DES INFRASTRUCTURES MINIERES (ANAIM), Établissement
Public à Caractère Industriel et Commercial de la Guinée constituée en vertu du Décret n95/169/PRG du
5 juin 1995, représentée par son Directeur Général, Monsieur Lamine CISSÉ, dûment habilité à cet effet
conformément au Décret relatif à sa nomination, (ci-après, « l’'ANAIM »).

DE DEUXIEME PART
ET:

LA COMPAGNIE DES BAUXITES DE GUINEE, société établie conformément aux lois de l’État du Delaware,
États-Unis d'Amérique, et immatriculée au Registre des Activités Économiques de la Guinée en date du
23 Juin 1964, représentée par son Directeur Général, Monsieur Namory CONDÉ dument habilité à cet
effet, (ci-après « CBG »)

DE TROISIEME PART.

IL A ÉTÉ PREALABLEMENT EXPOSE CE QUI SUIT :

er

1. La CBG a été créée conformément à la convention (la « Convention de Base ») conclue le 1
octobre 1963 entre la Guinée et la société de droit du Delaware (États-Unis d'Amérique)
Harvey Aluminum Company of Delaware, actuellement Halco (Mining) Inc., (‘Halco’), et
ratifiée par la Loi N2/AN/63 du 26 octobre 1963 telle que promulguée par le décret
n507/PRG de la même date, afin d'exploiter les gisements de Bauxite de la région de Boké
selon les termes de ladite Convention.

2. L'Office d'Aménagement de Boké (l‘« OFAB »), Établissement Public à Caractère Industriel
et Commercial de la Guinée, a été créé en vertu du Décret n425/PRG/65 afin de mettre en
place et gérer l’ensemble des infrastructures et autres installations (le Projet Chemin de Fer
-Port), et notamment les installations ferroviaires et portuaires, nécessaires au transport et
à l'expédition de la bauxite extraite par la CBG conformément à l'Accord du Projet de
Chemin de Fer-Port (l’ « Accord du Projet ») conclu le 18 septembre 1968 entre la Guinée,
l'OFAB et la CBG.

3. L'OFAB a été dissout en vertu du Décret n95/168/PRG du 5 Juin 1995 et la totalité des
infrastructures et installations susvisées ainsi que l’ensemble des droits et autres
prérogatives y afférents ont été transférés à l’ANAIM.

4. L'ANAIM a été créée avec pour vocation essentielle la conception, l'étude, le financement et
la construction d’infrastructures minières en vue de faciliter et de favoriser l'extraction, le
transport et le traitement de minerais, lesquelles infrastructures sont mises à la disposition
d'entreprises minières dans des conditions convenues entre l’ANAIM et ces entreprises. À
cet effet, l’ANAIM peut confier à toute entreprise minière dument agréée par son Conseil
d'Administration l'exploitation, la gestion, l'entretien et le renouvellement de ses
infrastructures.

5. La Guinée s'étant acquittée depuis le 1” octobre 1992 du remboursement de l'intégralité de
l'emprunt contracté le 18 Septembre 1968 auprès de la Banque Internationale pour la

2e
Reconstruction et le Développement, en vue du financement du Projet Chemin de Fer-Port
ainsi que l’ensemble de ses obligations au titre de cet emprunt, ces infrastructures sont à ce
jour la pleine et entière propriété de l’ANAIM et sont libres de toutes sûretés et de tous
droits quelconques de tiers.

6. La CBG est propriétaire de quelques installations industrielles et de certains bâtiments,
parmi lesquels les habitations de certains de ses employés, afférents directement ou
indirectement à l’exploitation du projet Chemin de Fer-Port et situés sur des terrains
appartenant à l’'ANAIM, conformément à son décret de création visé au paragraphe 3 ci-
dessus et que la CBG occupe actuellement conformément aux dispositions de l'Article 3 de
la Convention de Base, mais sans titre.

7. Les parties, en date du 13 Juin 1996, ont conclu un Accord de Concession (ci-après
dénommé l’ ‘Accord de Concession 1996*) afin de :

(i) réorganiser la gestion et l'exploitation des infrastructures, dans un souci
d'optimisation et d'efficacité, par le biais de la concession desdites
infrastructures et installations à la CBG,

(ü) mettre à la disposition de la CBG dans le cadre de cette réorganisation certains
biens de l’ANAIM affectés à cette exploitation et

(ii) conférer à la CBG un titre légal lui garantissant l’usage d’un Droit de Superficie
sur des terrains concédés, et ce, dans les conditions définies dans l'Accord de
Concession 1996.

8. Les Parties reconnaissent la nécessité de prendre en compte le développement futur des
activités économiques dans la zone de Boké devant entraîner une augmentation des
capacités des installations par des investissements importants, selon les principes de l’article
4 de la Convention de Base.

9. Sur cette base, les Parties acceptent les principes de la mutualisation et de la régulation
pour l’utilisation efficace des infrastructures ferroviaires et portuaires en vue d'optimiser les
investissements futurs.

10. La CBG est dans le processus de financement pour une extension de ses propres activités
(« Projet d’Extension ») et, par conséquent, va prendre certains engagements avec ses
créanciers en tenant compte du présent Accord et son statut de concessionnaire.

11. L'État et l’'ANAIM s'engagent à ne pas mettre en cause les droits de la CBG et les
engagements de la CBG auprès de ses créanciers dans le cadre du Projet d’Extension.

12. Conformément à son Article 6, L’Accord de Concession 1996 prendra fin le 31 décembre
2015 et les parties se retrouvent pour son renouvellement dès la Date d’Entrée en Vigueur

(tel que ci-après définie) aux termes et conditions à convenir entre les parties

CELA AYANT ÉTÉ EXPOSE LES PARTIES SONT CONVENUES DE CE QUI SUIT :

Article 1 — Définitions :

Sauf stipulation contraire, tous les termes et expressions utilisés dans le présent accord ont la
signification suivante :

hide
Accord du Projet

Accord de Trust

Cahier des Charges

Chemin de Fer

Comité de Gestion de l’Hôpital

Concession

Convention de Base

Date d’Entrée en Vigueur

Directeur du Port

Dollar (ou USD)

Droits de Port

Droit de Superficie

Durée de la Concession

Fonds du Port

L’Accord du Projet tel que défini dans le deuxième paragraphe
du préambule du présent Accord.

L’Accord de Trust conclu le 27 avril 1998 entre la Guinée, l'OFAB,
la CBG, Halco, la Banque Africaine de Développement et le
Trustee.

Le cahier des charges figurant en Annexe 1 ci-jointe et
établissant entre autre (i) la description et les caractéristiques
techniques des Installations Concédées (ii) les conditions
d'utilisation de ces Installations, notamment au regard des lois
et règlements guinéens en vigueur en matière de sécurité
publique, (ii) le programme de renouvellement et d'entretien
des Installations Concédées et (iv) en ce qui concerne les cours
d’eau, les règles à suivre en matière de navigation, de protection
contre les inondations, de salubrité publique, de pêche et, plus
généralement, de protection de l’environnement.

Les installations décrites à l’Annexe 2 ci-jointe, ainsi que les
terrains sur lesquels elles sont situées, et comprenant
notamment les voies ferrées, les assises de ballast, les droits et
servitudes de passage, les ponts et toute autre propriété utilisée
en rapport avec l'exploitation du Chemin de Fer de Boké.

Structure composée des représentants de la CBG et de l’ANAIM
chargée de veiller sur la gestion de l'Hôpital.

la Concession telle que définie dans le septième paragraphe du
préambule du présent Accord.

La Convention de Base telle que définie dans le premier
paragraphe du préambule du présent Accord.

La date d'entrée en vigueur du présent Accord telle que définie à
l'Article 57 ci-après.

Le Directeur désigné par la CBG pour gérer son département
chargé de l'opération du Port de Kamsar tel que défini à l'Article
19.4 ci-après.

La monnaie ayant cours légal aux États-Unis d'Amérique.
Les Droits tels que définis à l’Article 30 ci-après.

Les Droits tels que définis par les dispositions du Code Foncier
Domanial en vigueur à la date du présent Accord.

La durée de la concession telle que définie à l'Article 6 ci-après.

Le Compte du Fonds d’Amortissement du Port tel que défini
dans l'Accord de Trust.

A4
Force Majeure Tout évènement ou circonstance, ou toute combinaison
d'évènements ou de circonstances, échappant au contrôle de
l’une des parties; sont notamment considérés comme tels, sans
que cette liste soit limitative, les catastrophes naturelles, les
incendies, les explosions, les guerres, les émeutes, le sabotage,
les contaminations, les épidémies, les grèves, les lockouts, les
boycotts, et généralement tout évènement de nature
imprévisible, insurmontable et n’ayant pu être empêché par le
comportement diligent, prudent et professionnel de la partie

affectée.
Halco Halco (Mining) Inc.
Hôpital Le Centre Médical de Kamsar appartenant à l’ANAIM.
Installations de Bassin Les installations décrites à l’Annexe 2 ci-jointe, ainsi que les

terrains sur lesquels elles sont situées, et comprenant
notamment le quai de chargement de Bauxite, les deux quais à
cargaison du Port de Kamsar et les installations s’y rapportant.

Installations Concédées Les installations décrites à l’Annexe 2 ci-jointe, comprenant les
Installations de Bassin, les Installations de la Ville Portuaire, les
Installations Portuaires, et le Chemin de Fer.

Installations Non Amortissables Les Installations de Bassin et le Chemin de Fer.

Installations Portuaires Les installations décrites à l’Annexe 2 ci-jointe, ainsi que les
terrains sur lesquels elles sont situées, et comprenant
notamment les bateaux, les bâtiments et les installations de
communications du port de Kamsar.

Installations de la Ville Portuaire Les installations décrites à l’Annexe 2 ci-jointe, ainsi que les
terrains sur lesquels elles sont situées, et comprenant
notamment les installations de production, d'adduction et de
distribution d’eau potable afférentes à la ville de Kamsar, aux
Installations Portuaires et aux Installations de Bassin, les
Installations de production et de distribution d'électricité à
haute et basse tension afférentes à la ville de Kamsar, aux
Installations Portuaires et aux Installations de Bassin, (y compris
les Installations de Batafong) ainsi que l'aménagement du
terrain, le réseau routier de routes principales (à deux voies) et
secondaires (à une voie), le systèmes d’égoûts et de drainage
des eaux de pluie, les immeubles et les équipements de la ville
de Kamsar, et toutes les installations s’y rapportant à l'exception
de l'Hôpital.

Jour Ouvré Tout jour à l'exception du samedi, du dimanche et de toute
journée fériée en Guinée.

Mutualisation La mutualisation telle que décrite à l'Article 5 ci-après.

m4
OFAB L'Office d'Aménagement de Boké.

Projet Chemin de Fer/Port Le Projet Chemin de Fer-Port tel que défini dans le deuxième
paragraphe du préambule du présent Accord

Redevance La redevance de la Concession telle que définie l'Article 28 ci-
après.

Terrains des Installations Concédées Les terrains concédés liés aux Installations Concédées, tels que
définis à l'Article 4.1 (b) ci-après.

Terrains des Installation de la CBG Les terrains concédés non liés aux Installations Concédées, tels
que définis à l’Article 4.1 (a) ci-après.

Trustee L'institution financière qui agit de temps à autre en qualité de
«Trustee» conformément à l'Accord de Trust.

Articles 2 et 3 — Sans objet
CHAPITRE II - TERRAINS CONCEDES

Article 4 - Mise à Disposition de Terrains

41 Conformément aux termes et conditions du présent Accord et en exécution des dispositions de
l'Article 3 de la Convention de Base, la Guinée et l’ANAIM concèdent à la CBG qui l’accepte, un droit
de superficie sur les terrains nécessaires à l’exploitation et la valorisation de la bauxite visées par
ladite Convention. Les terrains décrits au présent Article sont les suivants :

(a) les terrains sur lesquels sont situés

{i) l’Usine de la CBG située à Kamsar,

(ü) les habitations et autres installations appartenant, à la Date d’Entrée en Vigueur, à la
CBG situées dans la ville de Kamsar,

(üi) les installations de Songolon,

(iv) l'aéroport de Kawass,

{v) la ville et la zone technique de Sangarédi, et

(vi) plus généralement, toutes constructions et autres installations immobilières ou
techniques appartenant à la CBG, ainsi que les terrains qui s'avèrent nécessaires, de
temps à autre, pour l’extension des Installations décrites ci-dessus (ci-après dénommés
les ‘Terrains des Installations de la CBG*); et

(b)les terrains sur lesquels sont situés les Installations Concédées, ou qui sont liés à l’exploitation
de celles-ci (ci-après dénommés les “Terrains des Installations Concédées"). Aux fins du présent
Accord, les Terrains des Installations sont assimilés auxdites Installations.

42 L'ANAIM fera établir, par un géomètre agréé en République de Guinée aux frais de la CBG dans un
délai d’une année à compter de la Date d’Entrée en Vigueur, les relevés topographiques nécessaires
à l'identification et à la régularisation des titres des Terrains des Installations de la CBG et des
Terrains des Installations Concédées.

AN£e
43 La durée du Droit de Superficie des Terrains des Installations de la CBG sera celle de la Convention
de Base, sauf autrement prévu dans le présent Accord ou comme autrement convenu entre les
parties. La durée du Droit de Superficie des Terrains des Installations Concédées n’excédera pas la
durée de la Concession et commencera à courir, rétroactivement, à compter de la Date d’Entrée en
Vigueur. Le Droit de Superficie sur les Terrains des Installations Concédées prendra fin
automatiquement à la fin de la Concession et pourra être renouvelé d’un commun accord entre les
parties pour une durée n’excédant pas celle de la Concession telle que renouvelée, le cas échéant,
conformément à l’Article 6 ci-après.

44 En vertu de son décret de création, l’ANAIM déclare et garantit qu’elle a la pleine propriété des
Terrains des Installations de la CBG et les Terrains des Installations Concédées, et que ces terrains
sont libres de toutes sûretés et de tous droits quelconques de tiers ou toutes réclamations de
toutes sortes. En conséquence, l’ANAIM s'engage à garantir à la CBG la pleine et paisible jouissance
des lieux. Toute perturbation du droit de jouissance de la CBG en tant que Concessionnaire doit
être notifiée par écrit à l’ANAIM qui, sans délai, doit prendre toutes les mesures utiles pour faire
cesser cette perturbation sous peine d'engager sa responsabilité contractuelle, sauf si la
perturbation est due à la négligence de la CBG.

45 La CBG prendra les Terrains des Installations de la CBG et les Terrains des Installations Concédées
dans l’état où ils se trouvent sans pouvoir invoquer à aucun moment leur état et leurs
caractéristiques pour se soustraire aux obligations lui incombant aux termes du présent Accord.
L'ANAIM communiquera également à la CBG tous les documents et renseignements en sa
possession, relatifs aux Terrains des Installations de la CBG et aux Terrains des Installations

Concédées.

ITRE I- ION
TITRE | - OBJET ET NATURE DE LA CONCESSION

Article 5 - Objet de la Concession

Sous réserve des termes et conditions du présent Accord, l’'ANAIM s'engage à concéder, et la CBG
s'engage à prendre en charge, la gestion et l’exploitation des Installations Concédées qui seront utilisées
dans le cadre de l’exploitation des gisements de bauxite de Boké conformément à la Convention de
Base. La gestion et l’exploitation des Installations Concédées seront exclusivement exercées par la CBG
et comprendront notamment l’entretien, les réparations et le renouvellement des Installations
Concédées conformément aux dispositions du présent Accord et du Cahier des Charges. La Guinée
assumera, par ailleurs, la responsabilité des services de police et divers autres services publics et
administratifs (parmi lesquels, la douane, l'éducation, la police, la gendarmerie, etc...).

En vue d’une prise en compte effective des principes établis dans le cadre de la mise en place d’un
schéma directeur des infrastructures auxiliaires aux activités minières, en particulier du principe de la
mutualisation de l’utilisation desdites infrastructures, conformément à l’article 4 de la Convention de
Base, l’ANAIM invitera à cet effet tous les utilisateurs pour négocier les nouvelles conditions d'opération
et d'utilisation des Installations Concédées.

Article 6 - Durée
La durée de la Concession, à l'exclusion des dispositions relatives à l'Hôpital (la ‘Durée de la
Concession‘), est fixée à vingt-deux (22) années, renouvelable à compter de la Date d’Entrée en
Vigueur. Les parties s'engagent à se réunir au plus tard deux ans avant la date d'expiration de la

Concession afin de convenir des conditions de son éventuel renouvellement.

Article 7 - Remise des Infrastructures Concédées

71 Sous réserve des termes et conditions du présent accord, l’ANAIM mettra à la disposition de la CBG,
à la Date d’Entrée en Vigueur, les Installations Concédées, à savoir :

Les Terrains des Installations Concédées,
Les Installations de Bassin,

Les Installations Portuaires,

Les Installations de la Ville Portuaire,

e Le Chemin de Fer

7.2 L'ANAIM déclare et garantit qu’elle a la pleine propriété des Installations Concédées et que ces
biens sont libres de toutes sûretés et de tous droits quelconques de tiers ou toutes réclamations de
toutes sortes.

73 Les Installations Concédées font l’objet du Cahier des Charges joint en Annexe 1 qui fait partie
intégrante du présent Accord.

74 La CBG prendra en charge les Installations Concédées dans l’état où elles se trouvent sans pouvoir
invoquer à aucun moment leur état et leurs caractéristiques pour se soustraire aux obligations lui
incombant aux termes du présent Accord. L'ANAIM communiquera également à la CBG tous les
plans et renseignements en sa possession relatifs aux Installations Concédées.

7.5 La CBG s'engage à intégrer la gestion et l’exploitation des Installations Concédées à ses activités
d'extraction, de traitement et d'expédition de la bauxite en éliminant toute distinction entre les
différents actifs ainsi gérés par la CBG, et ce, afin d’assurer une gestion et une exploitation
continues et complètement intégrées desdits actifs dans un souci d'efficacité et d'optimisation des
moyens qui auront été mis à la disposition de la CBG conformément au présent Accord. Dans le
cadre de la concession accordée aux présentes, la CBG doit rendre disponible certains bâtiments à
usage d'habitation où bureaux pour certains employés de IANAIM et d’autres services publics et
administratifs qui sont impliqués dans les services connexes à l'exploitation des Installations
Concédées.

Article 8 — Droit d'Utilisation Prioritaire par la CBG des Installations Concédées et Droit d’accès au tiers

8.1 Sous réserve des dispositions du présent Article 8 et de l'Article 5, ci-dessus, la CBG aura, pendant
la Durée de la Concession, le droit d'utiliser, de manière non exclusive, les Installations Concédées
étant entendu que la CBG n'aura ce droit que pour l'exercice de ses activités d'extraction et
d'expédition de la bauxite conformément à la Convention de Base, et comprenant notamment le
transport et l’expédition de marchandises le déplacement de son personnel effectués pour ses
besoins et dans le cadre desdites activités.

8.2 La CBG est autorisée, en ce qui concerne l’exploitation des Installations Concédées, à donner la
priorité à ses propres activités d'exploitation, de transport et d'expédition de bauxite par rapport à
tout autre emploi desdites Installations. L'ANAIM ou, le cas échéant, la Guinée prendront des

072
8.3

8.4

8.5

8.6

mesures nécessaires pour s'assurer que ce droit d'utilisation prioritaire mais non exclusive soit
maintenu en toutes circonstances sauf en cas de Force Majeure.

La CBG s’oblige, à la demande de l’ANAIM ou, le cas échéant, de la Guinée, pendant la Durée de la
Concession, à rendre disponible l’utilisation des Installations Concédées conformément à l'Article 4
de la Convention de Base à l’ANAIM, le cas échéant à la Guinée ou à un tiers, selon les dispositions
du présent Accord.

La CBG s'engage à fournir les services visés aux Articles 18, 19 et 20 ci-après aux tiers, à condition
toutefois que la priorité accordée aux activités de la CBG soit respectée dans les conditions visées à
l'Article 8.

Au cas où l’ANAIM souhaite accroître l’utilisation des Installations Concédées, par les activités
d’autres entreprises et notamment par d’autres entreprises minières souhaitant s'établir dans la
région de Boké, la CBG accepte, à la demande de l’ANAIM, de définir les conditions techniques
d'utilisation et d’accroissement (le cas échéant) desdites Installations, étant entendu que ni les
travaux d’accroissement ni l’utilisation pour le compte de tierces entreprises ne doivent entraver le
fonctionnement normal de la CBG aux termes du présent Accord. Tous travaux d’accroissement
pour les fins d'utilisation pour le compte d’une tierce entreprise seront financés par l’ANAIM, la
Guinée ou le tiers utilisateur, et pourront être exécutés par l’ANAIM ou toute autre personne
désignée par l’ANAIM en consultation avec la CBG. A cet égard, toute installation, infrastructures ou
équipement ainsi créé sera opéré exclusivement par la CBG en consultation avec le tiers utilisateur,
et demeurera sous la seule responsabilité de la CBG conformément aux termes du présent Accord,
tel que modifié éventuellement.

La tarification de l’utilisation des Installations ainsi concédées pour le compte d’un tiers sera
effectuée sur la base d’un tarif raisonnable déterminé conformément aux Articles 30 et 33 ci-après.

Article 9 — Sous-Traitance et Sous-Location

9.1

9.2

La CBG pourra, en accord avec l’'ANAIM, qui ne pourra pas le refuser sauf de bonne foi, confier à
des tiers l'exploitation et l’entretien de tout ou partie des Installations Concédées et la perception
des redevances d’usage, étant entendu que la CBG demeurera, dans ce cas, responsable envers
l'ANAIM de l’accomplissement de toutes les obligations que lui impose le présent Accord. Tout
contrat de sous-traitance ainsi conclu doit permettre l’atteinte de l’objectif de réduction de coût,
dans le respect des normes de qualité et de sécurité. A l'issue d’une période de trois ans maximum,
si ces objectifs ne sont pas atteints, le contrat sera remis en question par la CBG à la demande
l’'ANAIM.

La CBG pourra, en accord avec l’ANAIM, qui ne pourra pas le refuser sauf de bonne foi, sous-louer
certaines des Installations Concédées, étant entendu que la CBG demeurera, dans ce cas,
responsable envers l’ANAIM de l’accomplissement de toutes les obligations que lui impose le
présent Accord.
TITRE 11 = TRAVAUX

Article 10 - Régime Général des Travaux

Les travaux d'entretien, de dragage d'entretien, de renouvellement et de modification et/ou
d'extensions réalisés par la CBG, conformément aux dispositions du présent Titre Il, seront effectués
selon les prescriptions du Cahier des Charges et les spécifications techniques généralement appliquées
et conformément aux règles généralement admises.

Article 11 - Entretien

11.1 La CBG est responsable du maintien en bon état et de la sécurité des Installations Concédées. La
responsabilité de l’'ANAIM ne pourra être engagée pour tout défaut de sécurité des Installations
Concédées. L'ANAIM ne pourra être mise en cause directement ou indirectement pour les fautes et
infractions commises par la CBG ou par un tiers utilisateur. Elle doit indemniser l’ANAIM contre
toute réclamation d’un tiers basée sur des défauts d'entretien ou de sécurité des Installations
Concédées commis par elle. Toutefois la CBG ne sera responsable vis-à-vis de l’ANAIM que pour
des pertes, réclamations et dommages résultant directement de manquements à ses obligations au
titre du présent Accord, de sa négligence ou de sa faute. En aucun cas, la CBG n'aura de
responsabilités vis-à-vis de l’ANAIM pour tout dommage indirect, y compris, sans que ceci soit
limitatif, la perte de profit.

11.2 La CBG effectuera, pendant la durée de la Concession, les travaux d'entretien prévus aux
dispositions du Cahier des Charges, et plus généralement, elle effectuera tous les travaux
nécessaires au maintien des Installations Concédées en bon état de fonctionnement ainsi que les
réparations de tous dommages qui pourraient être causés à ces Installations, quelles que soient la
nature et l’ampleur de ces travaux et/ou réparations, et ce, même si ces derniers n’ont pas été
spécifiquement prévus par le Cahier des Charges, sans préjudice toutefois des droit de poursuivre,
pour son propre compte et au nom d’ANAIM, des tierces personnes ayant responsabilité le cas
échéant pour des dégâts.

Article 12 — Dragage d’Entretien et de Structure

12% La CBG sera responsable de l’entretien et du dragage du chenal d’accès et des bassins d’évitage et
de chargement du port de Kamsar. Le dragage se fera sur la base du programme d’entretien et de
renouvellement des Installations Concédées prévu par les dispositions du Cahier des Charges
assorti du budget correspondant élaboré par le Directeur du Port et approuvé par l’ANAIM.
L'ANAIM accordera à la CBG le droit d’utiliser les fonds disponibles sur le Fonds du Port
conformément à l'Article 32 ci-après pour financer le dragage d'entretien.

12.2 La CBG aura le droit, sous réserve de l'accord préalable et écrit de l’ANAIM, d’accroitre la largeur
et/ou la profondeur du chenal d'accès et des bassins s’y rapportant. Ces nouveaux investissements
seront financés par la CBG. L'ANAIM accordera à la CBG le droit de récupérer le montant de son
investissement sur les Droits du Port.

Article 13 - Renouvellement et Remplacement

13.1 Sous réserve de l'Article 13.2 ci-après, les Installations Concédées seront renouvelées et/ou
remplacées, conformément aux dispositions du Cahier des Charges. En outre, la CBG assurera, à ses

10

72
13.2

frais, le renouvellement ou le remplacement des Installations Concédées qui s’avérera nécessaire,
même lorsqu'il n'aura pas été spécifiquement prévu par le Cahier des Charges.

La décision de renouvellement ou de remplacement de tout ou partie des Installations Portuaires
sera prise conformément à l'Article 31.1 ci-dessous. L'ANAIM accordera à la CBG le droit d'utiliser
les fonds disponibles sur le Fonds du Port, conformément à l'Article 32 ci-après, afin de régler les
coûts afférents au renouvellement ou au remplacement de tout ou partie des Installations
Portuaires.

Article 14 —- Modifications et Extensions

14.1

14.2

14.3

14.4

14.5

La CBG pourra, pendant la Durée de la Concession, procéder, à ses frais, a l’exception des
dispositions particulières concernant les Installations du Bassin et les Installations Portuaires, sous
réserve de l'accord de l’ANAIM, à la modification, l'extension ou le remplacement, de nature
fondamentale, de tout ou partie des Installations Concédées, lorsqu'elle considérera qu’une telle
modification ou un tel remplacement est souhaitable en vue d'améliorer les conditions
d'exploitation et d'expédition de la bauxite. L'accord préalable de l’ANAIM sera requis pour toute
modification, toute extension et tout remplacement susceptible d'augmenter ou de réduire, de
façon importante, la capacité des Installations Concédées ou de changer de façon importante la
méthode de leur fonctionnement ou leur consistance. La CBG pourra, pendant la Durée de la
Concession, procéder, à ses frais, suivant notification préalable à l'ANAIM, à toute modification ou
remplacement n'ayant pas un caractère fondamental.

La CBG pourra mettre en place, à ses frais, les installations appropriées de chargement et de
déchargement dans les Installations de Bassin ou à proximité de ces dernières. L'accord préalable
de l’ANAIM sera requis pour de telles opérations dans les conditions de l'Article 14.1.

Les réalisations visées au présent Article 14 feront partie intégrante des Installations Concédées.

Tous travaux de modification et ou d'extension des installations ou infrastructures existantes ou à
créer financés par l’ANAIM ou un tiers nécessiteront le paiement à la CBG pour le compte de
l’'ANAIM par le ou les utilisateurs d’un montant supplémentaire de redevance correspondant et
déterminé d’un commun accord, et en tenant compte des montants perçus par la CBG sur les tiers
au titre de l’utilisation.

Les modifications et les extensions visées au présent Article 14 qui sont financées par la CBG
n’entraineront pas une modification de la Redevance pendant la Durée de la Concession, sous
réserve des dispositions de l'Article 28.

Article 15 — Substitution

En cas de défaillance de la CBG constatée par l’ANAIM dans l’exécution de ses obligations ou dans
la réalisation des travaux d'entretien, de réparation, de déblaiement, de dégagement, de dragage
ou de renouvellement visés aux articles 11, 12 et 13 ci-dessus et après une mise en demeure de 90
jours restée sans effet, l’'ANAIM pourra, si lesdits travaux d'entretien, de réparation, de
déblaiement, de dégagement, de dragage ou de renouvellement ne sont pas effectués
conformément aux disposition des présentes, faire procéder, aux frais et risques de la CBG, à
l'exécution d'office des travaux nécessaires au bon fonctionnement des Installations Concédées.

11
Article 16 - Contrôle des Travaux

16.1

16.2

Par application des dispositions du présent Titre Il, la CBG tiendra à la disposition de l’ANAIM ou
des agents que cette dernière lui aura désignés tous les documents relatifs aux travaux de
modification, d'extension ou de remplacement des Installations Concédées et leur facilitera l’accès
aux chantiers pour s'assurer de la bonne exécution desdits travaux. Au cas où l’ANAIM constaterait
quelques omissions ou malfaçons d'exécution susceptibles de nuire au bon fonctionnement des
Installations Concédées, elle devra en informer aussitôt la CBG par écrit et l’ANAIM présentera ses
observations qui seront consignées dans un procès-verbal lors de la réception des travaux.

La CBG disposera d’un droit de contrôle sur tous les travaux de modification ou d'extension des
Installations Concédées dont elle n’aura pas elle-même été chargée et qui auront été décidés par
l’'ANAIM, conformément à l'Article 8.5 ci-dessus.

La CBG aura le droit de suivre l'exécution de ces travaux et aura libre accès aux chantiers. Au cas où
la CBG constaterait quelques omissions ou malfaçons d'exécution susceptibles de nuire au bon
fonctionnement des Installations Concédées, elle devra alors informer aussitôt l’ANAIM par écrit. La
CBG sera alors invitée à assister à la réception des travaux et autorisée à présenter ses éventuelles
observations qui seront consignées dans un procès-verbal. Faute d’avoir signalé par écrit à l’ANAIM
ses constatations d’omission ou de malfaçon en cours de chantier ou d’avoir présenté ses
observations lors de la réception des travaux, la CBG ne pourra refuser de recevoir et d'exploiter les
ouvrages conformément aux termes des présentes.

Après réception des travaux, l’'ANAIM remettra à la CBG les installations ainsi réalisées qui feront
partie intégrante des Installations Concédées. La remise de ces nouvelles installations sera
constatée par un procès-verbal signé par les deux parties.

La CBG, ayant eu pleine connaissance des projets et ayant pu en suivre l’exécution, ne pourra à
aucun moment en invoquer l’état ou les dispositions pour se soustraire aux obligations du présent
Accord.

IITRE 11! — EXPLOITATION DES INSTALLATIONS CONCEDEES
Article 17 - Règlements et Consignes d'Exploitation

17.1

17.2,

La CBG est tenue de se conformer aux lois et règlements guinéens en vigueur notamment en ce qui
concerne la police des eaux, la navigation et le flottage, le Code de la Marine Marchande, la
défense nationale, la protection contre les inondations, la salubrité publique, l'alimentation des
populations riveraines, l'irrigation, l’environnement, la protection des sites et des paysages, la
protection de la navigation aérienne, les télécommunications, la voirie et la sécurité en général.

La CBG se conformera aux décisions prises par les autorités guinéennes compétentes dans l'intérêt
public. En particulier, la CBG déplacera ou supprimera de manière momentanée ou définitive tout
ou partie des Installations Concédées ou divers autres équipements lui appartenant, toutes les fois
qu’elle en sera requise par ces autorités. Dans ce cas, les coûts y afférents seront supportés par la
Guinée pendant toute la période durant laquelle l’utilisation des Installations Concédées par la CBG
est partiellement ou totalement entravée en vertu du présent Article 17.2. À défaut pour la CBG de
se conformer à ces obligations dans un délai raisonnable, la Guinée fera procéder d'office à
l’exécution des opérations nécessaires aux frais, risques et périls de la CBG.

12
La CBG pourra en outre être tenue de mettre à la disposition de la Guinée ou de l’'ANAIM certains
outillages ou équipements dans l'intérêt de service public, contre une compensation juste et
adéquate, sans entraver les opérations de la CBG.

Article 18 - Gestion du Chemin de Fer

18.1

18.2

18.3

La CBG assumera l'exploitation et la gestion exclusive du Chemin de Fer conformément aux
dispositions du Cahier des Charges. Elle devra entretenir le Chemin de Fer en parfait état de
fonctionnement et, en particulier, elle devra exécuter de façon efficace et diligente toutes
opérations nécessaires en vue du déblaiement des épaves qui pourraient entraver le trafic
ferroviaire, lesquelles opérations comprendront notamment le ramassage et l’enlèvement du
matériel endommagé ainsi que la remise en état des voies et autres installations du Chemin de Fer.

La CBG devra, conformément à l'Article 8 ci-dessus, assurer le transport des personnes et des biens
appartenant à des tiers sur les voies du Chemin de Fer, dans la mesure où ce transport ne remet
pas en cause les droits de priorité visés ci-dessus. La CBG fournira un service ferroviaire de
passagers entre les villes de Kamsar et de Sangarédi sur les lignes du Chemin de Fer et de leurs
extensions éventuelles, et ce, au moins trois fois par semaine dans les deux directions, et fera
publier les horaires correspondants.

La CBG, conformément à l'Article 8 ci-dessus, permettra l’utilisation des équipements de chemin de
fer appartenant à des tiers désignés par la Guinée ou l’ANAIM, dans la mesure où cette utilisation
ne remet pas en cause les droits de priorité visés à l'Article 8, et à condition que leurs équipements
se conforment aux règlements d'exploitation et de sécurité établi par la CBG. Il reste entendu que
les conditions techniques d'utilisation de ces équipements feront l’objet d’un accord entre la CBG,
ce tiers et l’ANAIM.

Article 19 - Gestion des Installations de Bassin et des Installations Portuaires

19.1

La CBG assurera la gestion et l’exploitation des Installations de Bassin et des Installations Portuaires
ainsi que l'entretien, les réparations et le renouvellement desdites Installations conformément au
présent Accord. En particulier, la CBG devra assurer des services appropriés de pilotage, de liaison
par bateau à moteur et de remorquage, et fournir les installations et un personnel suffisants pour
permettre le halage et le maniement des amarres. La CBG devra exécuter ou faire exécuter d’une
façon efficace et diligente toute opération de déplacement des épaves dans les limites du port de
Kamsar, y compris la récupération et l’enlèvement de navires et des matériels endommagés.

L'ANAIM agira en tant qu'Autorité Maritime et Portuaire responsable du Port de Kamsar,
conformément au Code Guinéen de la Marine Marchande et du Décret de création de l’ANAIM.

La CBG pourra effectuer des travaux de modification ou d'extension des Installations de Bassin et
des Installations Portuaires conformément à l'Article 14 ci-dessus étant rappelé que toutes
nouvelles constructions ainsi réalisées feront partie intégrante de la Concession dès leur
achèvement. En particulier, la CBG pourra, à ses frais et sous réserve de l'Accord préalable et écrit
de l’'ANAIM, établir ou faire établir des installations additionnelles de chargements et de
déchargement dans les Installations de Bassin ou à proximité de celles-ci.

13
19.3

La CBG devra conformément à l'Article 8 ci-dessus, permettre l’utilisation des Installations de
Bassin par des tiers désignés par la Guinée ou l’ANAIM, dans la mesure où cette utilisation ne remet
pas en cause les droits de priorité visés à l'Article 8, et à condition que leurs équipements se
conforment aux règlements d'exploitation et de sécurité du Port de Kamsar établis par la CBG.

19.3 bis La réalisation de nouvelles installations portuaires par un tiers ne devra en aucun cas porter

19.4

19.6

préjudices aux activités de la CBG qui, à son tour s'engage à ne pas faire obstacle à la réalisation des
dites installations.

Le Directeur du Port sera l’agent exclusif responsable des navires faisant escale au port de Kamsar.
Il aura entre autres la fonction de percevoir les Droits de Port établis conformément à l'Article 31
ci-après et d'assurer en collaboration avec l’ANAIM les opérations de développement du port. Il
assure les services d'agent de secours d'urgence énumérés à l’Annexe 3 ci-jointe. Il devra
périodiquement informer l'Autorité Maritime et Portuaire (ANAIM) de toutes les activités du Port
de Kamsar.

L'ANAIM agira en qualité de commissionnaire en douanes pour tous biens importés en Guinée et
déchargés dans le port de Kamsar. Elle pourra désigner une personne morale indépendante pour
agir en ses lieux et places à cet effet.

Les frais occasionnés par les Services rendus à la CBG et ses fournisseurs par le commissionnaire en
douanes seront facturés à un prix coûtant raisonnable majoré de dix pour cent (10%).

Le paiement d’une commission Régionale de 0.10 euro/tonne de fret (Shipping Royalties), est
obligatoire pour toutes les compagnies maritimes, sur toutes les marchandises à l'import et à
l’export transportées par les compagnies concernées, par décision de l’organisation maritime de
l’Afrique de l'Ouest et Centre (OMAOC). Pour le cas spécifique du port de Kamsar cette redevance
sera perçue par le Directeur du Port pour le compte de l’Autorité Maritime et Portuaire (ANAIM).

Article 20 - Gestion des Installations de la Ville Portuaire

20.1

20.2

20.3

La CBG assurera la gestion des Installations de la Ville Portuaire dont la cité ainsi que l’entretien
régulier et le renouvellement de ces Installations conformément aux termes du présent Accord. En
particulier, la CBG entretiendra et renouvellera, conformément au Titre Il du présent Chapitre, les
équipements de V.R.D (voiries, réseaux divers, etc.…..), ces équipements comprenant la chaussée et
ses accessoires, le système d’assainissement (égoûts, caniveaux, etc...) et le système de sécurité
{bouche et poteaux d'incendie, etc…..).

La CBG pourra en outre, conformément à l'Article 14 ci-dessus, effectuer, à ses frais, des travaux de
modifications ou d’extension des Installations de la Ville Portuaire, et notamment, les installations
et autres bâtiments publics. Les travaux de modification ou d'extension ainsi réalisés ne devront
pas avoir pour effet de diminuer la durée de vie de ces installations, et seront sans effet négatif sur
le montant de la Redevance. En outre, les installations qui auront été ainsi modifiées et étendues
feront partie intégrante des Installations Concédées et seront remises, à la fin de la Concession, par
la CBG à l’ANAIM en état normal d'utilisation et sans que la CBG n'ait droit à une quelconque
indemnité à ce titre.

L'ANAIM utilisera pour les besoins de ses activités les bâtiments à usage d'habitation et/ou de
bureaux dont la liste figure en Annexe 6 ci-jointe. La CBG entretiendra ces bâtiments à la demande
de l’ANAIM selon les termes de l'Article 23, ci-dessous. Il reste entendu que les employés de

14
20.4

l'ANAIM logés dans les maisons faisant partie des Installations Concédées sont soumis aux règles
appliquées de façon uniforme aux employés de la CBG habitant les maisons de la compagnie.

La CBG, conformément à l'Article 8 ci-dessus, permettra l’utilisation dans la Ville Portuaire des
équipements appartenant à des tiers désignés par la Guinée ou l’ANAIM, dans la mesure où cette
utilisation ne remet pas en cause les droits de priorité visés à l'Article 8, et à condition que leurs
installations se conforment aux règlements d'exploitation et de sécurité établi par la CBG. Il reste
entendu que les conditions techniques d'utilisation de ces équipements feront l’objet d’un accord
entre la CBG, ce tiers et l’'ANAIM.

Article 21 - Fournitures d’Électricité

211

21.2

Jusqu'à la conclusion d’un accord entre les parties, la CBG continuera à assurer la production et la
distribution de l'électricité à la Ville portuaire de Kamsar (y compris les installations et autres
bâtiments divers détenus ou utilisés par l’ANAIM) et la ville de Sangaredi, ainsi que l'entretien et le
renouvellement des installations de distribution d'électricité de haute et basse tension
correspondantes.

Suite à la conclusion dudit accord entre les parties, la distribution de l'électricité aux habitants des
agglomérations susvisées sera effectuée, soit par le Service Concessionnaire compétent en la
matière désignée à cet effet par la Guinée, soit par une filiale de la CBG, agissant en tant que
Service Concessionnaire, aux termes d'accord à intervenir entre la CBG et le dit Service
Concessionnaire.

A cette fin, la CBG et le Service Concessionnaire pourront convenir des conditions de cette
distribution et notamment de la fourniture d'électricité par la CBG à ce Service Concessionnaire
(dans la limite de sa capacité excédentaire aux besoins de son exploitation de temps à autre) et du
transfert à ce Service Concessionnaire de certaines des Installations de la Ville Portuaire,
nécessaires à cette distribution, en accord avec l’ANAIM ou, le cas échéant, la Guinée.

La Guinée accordera, conformément à la législation en vigueur, à la CBG et à toute autre société
agréée, les permis nécessaires en vue de l’exploitation des installations de production d'électricité
situées à Batafong.

La CBG pourra, sans préavis, couper tous les branchements clandestins qu'elle pourrait
éventuellement découvrir sur le réseau existant.

La CBG, en collaboration avec le Service Concessionnaire, pourra commencer à installer des
compteurs conformes aux normes agréées par le Service Concessionnaire, et selon des conditions à
définir entre la CBG et le Service Concessionnaire, facturer les habitants des agglomérations de
Kamsar et de Sangaredi.

Article 22 — Fourniture d’Eau Potable

22.1

Jusqu'à la conclusion d’un accord entre les parties, la CBG continuera à assurer la production et la
distribution d’eau potable à la ville portuaire de Kamsar y compris les Installations et autres

15
bâtiments divers détenus ou utilisés par l’ANAIM et la ville de Sangaredi, ainsi que l’entretien et le
remplacement des installations de distribution d’eau potable correspondantes.

22.2 A l'issue de cette période, la distribution de l’eau potable aux habitants des agglomérations
susvisées sera effectuée soit par le Service Concessionnaire agrée par la Guinée, soit par une filiale
de la CBG agissant en tant que Service Concessionnaire, aux termes d'accords à intervenir entre la
CBG et le dit Service Concessionnaire.

22.3 A cette fin, la CBG et le Service Concessionnaire pourront convenir des conditions de cette
distributions et notamment la fourniture d’eau potable par la CBG à ce Service Concessionnaire
(dans la limite de sa capacité excédentaire aux besoins de son exploitation de temps à autre) et le

transfert à ce Service Concessionnaire de certaines des Installations de la Ville Portuaire,
nécessaires à cette distribution, en accord avec l’ANAIM ou, le cas échéant, la Guinée.

22.4 La Guinée accordera à la CBG, conformément à la législation en vigueur, et à toute autre société
agréée, les permis nécessaires en vue de l'exploitation d'installations de production d’eau situées à
Batafong.

22.5 La CBG pourra, sans préavis, couper tous les branchements clandestins qu’elle pourrait
éventuellement découvrir sur le réseau existant.

22.6 La Guinée concédera a la CBG, conformément à la législation en vigueur, le droit d'exploiter les
nappes aquifères de Songolon et de Sikouya pendant la durée de la concession afin d'alimenter son
usine ainsi que la ville de Kamsar et son agglomération en eau potable.

22.7 La CBG, en collaboration avec le Service Concessionnaire, pourra commencer à installer des
compteurs conformes aux normes agréées par le Service Concessionnaire et, selon des conditions à
définir entre la CBG et le Service Concessionnaire. Facturer les habitants des agglomérations de
Kamsar et de Sangaredi.

Article 23 — Fonctionnement de la Représentation de l’ANAIM

Conformément aux dispositions de son Décret de création et afin d’assurer le contrôle et le suivi de
l'Accord de Concession et du Cahier des Charges, les agents dûment accrédités par l’ANAIM pour la
surveillance et le contrôle des installations concédées à la CBG ou à des tiers et de divers autres
biens de l’ANAIM porteront un signe distinctif et seront munis d’un titre accréditant leurs fonctions.
Ils pourront librement circuler dans le périmètre de la Concession pour les besoins de leurs
activités, à condition de ne pas entraver les opérations de la CBG ou du tiers et de se conformer aux
consignes de sécurité de la CBG ou du tiers En outre, ces agents bénéficieront de toutes les
prestations de service de la CBG ou du tiers à la demande de l’ANAIM, et la CBG ou le tiers
facturera ces prestations à l’ANAIM conformément aux dispositions de l'Article 34, à l'exception de
l'entretien et des réparations des maisons.

D'une manière générale, les agents de l’ANAIM à Kamsar faciliteront les relations entre la CBG et
les services de l'administration Guinéenne (douane, police, gendarmerie, sécurité, éducation,
autorités administratives).

Article 24 — Contrôle et évaluation de la Concession

24.1  L'ANAIM disposera d’un pouvoir général de contrôle et pourra, à ce titre, périodiquement et à ses
frais, procéder au contrôle de l’état des Installations Concédées et de leur exploitation.

16

en PA
24.2 Afin de faciliter ce contrôle, la CBG remettra à l’ANAIM les documents suivants :

24.3

24.4

24.5

24.6

e Son plan annuel d'investissement et de renouvèlement des équipements;

e Son programme annuel d'entretien;

e Un plan annuel de production de bauxite, qui devra être remis au moins un mois avant le
début de l’exercice social de la CBG;

e Un compte-rendu annuel de gestion des Installations Concédées, y compris le niveau
d’expéditions de bauxite, qui devra être remis dans un délai d’un mois à compter de la date
d'approbation des comptes de la CBG;

e La mise à jour de l'inventaire des Installations Concédées, qui devra être remis dans un
délai d’un mois à compter de la date d'approbation des comptes de la CBG.

L'ANAIM pourra contrôler les renseignements donnés dans les documents susvisés. A cet effet,
ses agents accrédités ou des auditeurs indépendants engagés par elle, pourront se faire
présenter toutes pièces et autres documents nécessaires à ce contrôle.

En dehors des contrôles périodiques, l’'ANAIM pourra, lorsqu'elle a connaissance de faits graves
susceptibles de mettre en péril les installations concédées ou les terrains concédés ou,
généralement, ses intérêts, ordonner, à ses frais, la réalisation d’une mission d'étude technique
et financière relativement aux Installations Concédées à la CBG sans que la réalisation de cette
mission ne puisse entraver le bon fonctionnement de cette dernière.

L'exercice du contrôle effectué par l’ANAIM conformément au présent article ne devra pas avoir
pour effet d’entraver le bon fonctionnement de la CBG, et celle-ci s'engage à ne pas s'y
soustraire et à ne pas y faire obstacle.

A compter de la date d’Entrée en Vigueur, les parties pourront procéder, à mi-parcours, à une
évaluation technique, économique et financière du présent Accord.

Article 25 - Substitution pour Continuité du Service

El

Si pour quelque cause que ce soit à l'exception de la Force Majeure, les services confiés à la CBG
(à l'exception toutefois des opérations minières menées pour son propre compte) se trouvaient
interrompus en totalité ou en partie, l’'ANAIM, après avoir constaté l'interruption et mis la CBG
en demeure pendant trente (30) jours de reprendre le service, le cas échéant, sans délai, pourra
prendre toutes les mesures conservatoires qu’elle jugera nécessaires, tout en respectant les
droits de priorité visés à l'Article 8.2, en vue d'assurer provisoirement la marche desdits services
et sans que la CBG puisse formuler de ce fait une réclamation quelconque, et en particulier, elle
pourra confier à un tiers de son choix le soin d'assurer les services interrompus. Sauf si
l'interruption est due à une cause indépendante de la volonté de la CBG, l'exécution provisoire
sera faite aux frais et risques de la CBG.

= = NCE:

Article 26 — Assurances

17
26.1

26.2

26.3

26.4

Dès la prise en charge des Installations Concédées, la CBG sera responsable du bon
fonctionnement de ces Installations conformément aux dispositions du présent Accord.

La CBG fera son affaire de tous les risques et litiges pouvant provenir du fait de son exploitation
des Installations Concédées ainsi que de l’utilisation desdites Installations par la CBG ou des
tiers. La responsabilité de l’ANAIM ou de la Guinée ne pourra pas être recherchée à ce titre.

La CBG sera seule responsable vis-à-vis des tiers, de tous accidents, dégâts et dommages de
quelque nature qu'ils soient, résultant de son exploitation et de sa gestion ainsi que de
l’utilisation par la CBG ou des tiers, sauf si la faute du tiers est établie. Il lui appartiendra de
souscrire, auprès d’une ou plusieurs compagnies d'assurances de réputation internationale, les
garanties d'assurances qui couvrent, sujet à une franchise raisonnable, tous les risques mettant
en cause sa responsabilité civile du fait de son occupation des lieux, des travaux entrepris et de
l'existence de la concession ainsi que de l’exploitation, la gestion et l’utilisation des Installations
Concédées. La garantie à souscrire par la CBG au titre de sa responsabilité civile doit être
suffisante pour couvrir tous les préjudices et risques causés par elle.

La CBG devra maintenir en vigueur auprès d’une compagnie ou des compagnies d'assurance de
réputation Internationale une assurance contre l'incendie et les dommages matériels couvrant
les Installations Concédées à l’exception des Installations non Amortissables, d’un montant au
moins égal aux coûts de leur remplacement et sujet à une franchise raisonnable convenue entre
l’ANAIM et la CBG. La CBG pourra, si elle le souhaite, assurer les Installations non Amortissables,
étant entendu qu’en tout état de cause, dans le cas d’un dommage causé à l’une quelconque
des installations concédées, la CBG devra supporter les coûts de réparation et, le cas échéant, de
remplacement des installations endommagées qui n’auront pas été couvertes par les polices
d'assurance souscrites.

Il devra être prévu dans le ou les contrats d'assurance souscrits par la CBG que les compagnies
d'assurances renonceront à tous recours contre l’ANAIM, la Guinée ou la CBG, le cas de
malveillance excepté.

Chaque année, avant la date d'échéance du ou des contrats d'assurance, la CBG devra procéder
à une réactualisation des polices d'assurance susvisées dont copie sera transmise à l’ANAIM.

La CBG devra prendre en outre toutes dispositions appropriées pour qu'il n’y ait pas
d'interruption dans le fonctionnement des Installations Concédées, que ce soit du fait d’un
sinistre ou du fait des travaux de remise en état engagés à la suite du sinistre.

En cas de sinistre, affectant tout ou parties des Installations Concédées, l'indemnité versée par
les compagnies sera intégralement affectée à la remise en état des installations endommagées.
Ces indemnités seront réglées directement à la CBG et l’ANAIM supervisera les travaux de
remise en état, sans affecter en rien l’estimation de la valeur des Installations Concédées avant
le sinistre.

18
Article 27 — Justification des Assurances

27.1 Toutes les polices d'assurance contractées en vertu de l'Article 26 ci-dessus devront être
communiquées à l’ANAIM. La CBG lui adressera à cet effet, dans un délai d’un mois à compter
de leur émission, chaque police émise.

27.2  L'ANAIM pourra en outre, à toute époque, exiger de la CBG la justification du paiement régulier
des primes d'assurances. Toutefois, cette communication n’engagera en rien la responsabilité de
V’ANAIM pour le cas où, à l’occasion d’un sinistre, l'étendue des garanties ou le montant de ces
assurances s’avèrerait insuffisant.

IITRE V = DISPOSITION RI
TI =
Article 28 — Redevance

28.1 Pour chacune des années calendaires 2014 et 2015 : La CBG paiera à l’ANAIM en contrepartie de
la mise à disposition des Installations Concédées une Redevance d’USD 8.2 millions. La
Redevance s'entend toute taxe comprise.

28.2 Pour les autres 20 années de la Durée de la Concession, (à compter du 1° janvier 2016), les
Parties conviennent d’une redevance de 0,75 USD par tonne de bauxite exportée à trois pour
cent d'humidité à l’état libre.

Elles conviennent que le taux de 0,75 USD fera l’objet d’une renégociation, à la demande de
l'ANAIM, sur la base du résultat de l’étude engagée à l'effet de déterminer la redevance
d'utilisation des Installations Concédées. Nonobstant ce qui précède, ce taux n’excèdera pas en
aucun cas 0,90 USD par tonne.

Les Parties reconnaissent et acceptent l'engagement de la CBG de respecter ses obligations à
l'égard des prêteurs dans le cadre d’un projet d'extension.

La Redevance s'entend toute taxe comprise.

28.3 Les tarifs à payer par un tiers pour l’utilisation du Chemin de Fer et des Installations de Bassin
seront négociés avec la CBG et l’ANAIM avec référence aux dispositions du présent Accord.

Article 29 - Modalités des Paiement des la Redevance

29.1 La Redevance devra être payée par la CBG à l’ANAIM mensuellement, le dernier jour ouvrable
de chaque mois pour lequel elle est due au taux d’un douzième (1/12) de la Redevance annuelle.

29.2 Le reversement à l’ANAIM des redevances collectées par la CBG auprès des tiers utilisateurs se fera
dans les mêmes conditions telles que définies par le précédent alinéa.

29.2 La Redevance devra être payée en Dollars par virement bancaire où tout autre mode de
paiement, sans frais pour l’ANAIM, sur le compte désigné à ses fins par l’'ANAIM.

19
29/3

Tout paiement dû par la CBG à l’ANAIM au titre de la Redevance qui ne serait pas effectué à la
date convenue portera automatiquement intérêt aux taux « prime » coté dans le Wall Street
Journal au jour de son échéance.

TI I

Article 30 — Droits de Port

30.1

30.2

30.3

30.4

Tous les navires faisant escale dans le port de Kamsar et utilisant les Installations Portuaires, les
Installations du Bassin, ou les divers services connexes devront payer les Droits du Port ci-après
énumérés. Les Droits de Port tels qu’établis conformément à l'Article 31 ci-après seront perçus
par le Directeur du Port, qui rendra compte mensuellement à l'ANAIM sur la base de pièces
justificatives correspondantes. Ces Droits de Port seront domiciliés dans le Fonds du Port.

Les Droits de Port comprennent les « Droits de Quai Maxima », la « Redevance Supplémentaire
pour l’Entretien du Chenal », le « Side Wharfage » et les « Autres Droits et Redevances du Port »
tels que définis à l'Article 31 ci-après.

Le Directeur du Port ne devra pas accepter le règlement des Droits de Port dans une devise
autre que le Dollar ou des devises librement convertibles en Dollars, à l'exception des navires
battant pavillon guinéen et pratiquant le cabotage le long des côtes d'Afrique occidentale qui
pourront acquitter les Droits de Port en Francs Guinéens.

Les autres services divers rendus à titre exceptionnel par la CBG aux navires faisant escale dans
le port Kamsar, tels que la vente d’eau potable et la surveillance de cargaisons particulières
(explosifs, liquides inflammables, gaz, etc...) seront facturés sur la base du prix pratiqué dans les
différents ports de l'Afrique de l’ouest chaque année et ne seront pas pris en compte dans la
détermination du taux du « Side Wharfage » et seront perçus par le Directeur du Port et versés
dans le Fonds du Port.

Article 31 — Établissement du Taux des Droits de Port

311

Avant le premier jour de chaque exercice social pendant la durée de la Concession, un comité de
quatre personnes comprenant les Directeurs chargés des finances de l’ANAIM et de la CBG, le
Directeur du Port et le Contrôleur des Installations Portuaires de l’ANAIM se réunira pour établir
le taux des Droits de Ports et pour y apporter toute modification nécessaire en application des
dispositions suivantes :

a) Les « Droits de Quai Maxima » seront calculées annuellement comme étant égaux au coût
d’amortissements linéaires en utilisant des coûts historiques et les durées de vie visés dans
le Cahiers des Charges, divisés par la prévision du tonnage net enregistré total de tous les
navires devant faire escale dans le Port de Kamsar pendant l’année en question.

b) La « Redevance Supplémentaire pour l’Entretien du Chenal » sera calculée annuellement
comme étant égale au coût anticipé attribuable à l’année en question pour l’entretien du
chenal, du bassin d’évitage et du bassin de chargement du port de Kamsar, divisée par la
prévision du tonnage net enregistré total de tous les navires devant faire escale dans le Port
de Kamsar pendant l’année en question.

20
c) La « Side Wharfage » sera calculée comme étant égale au budget d'exploitation pendant
l’année en question des services de la CBG chargés de la gestion des Installations Portuaires,
tel qu’approuvé par l’ANAIM, augmentée de tout déficit ou diminuée de tout surplus, selon
le cas, enregistré au cours de l’année précédente et diminuée de plus par les recettes
anticipées des redevances décrites au paragraphe (d) ci-dessous, divisée par la prévision du
tonnage net enregistré total de tous les navires devant faire escale dans le Port de Kamsar
pendant l’année en question.

d) Les « Autres Droits et Redevance du Port » seront établis en fonction des usages habituels
dans les principaux ports du monde: ils pourront être imposés sur la base de l’escale (droits
de feu et frais d'agence), de l’utilisation (service de remorqueur) ou du tonnage net
enregistré (pilotage, droits de mouillage, droits au long du quai, et droits de bassin).

Les taux ainsi visés devront être approuvés par les Directeurs Généraux de la CBG et de l’'ANAIM.

Article 32 — Fonds du Port

Le Fonds du Port demeure la propriété de l’ANAIM et ses modalités de fonctionnement, tels que
définies par l’Accord de Trust, sont maintenues sous réserve de ce qui suit :

a)

b)

c)

d)

e)

Le Directeur du Port devra verser où faire verser directement au Trustee les Droits de Port qu’il
aura perçus (à l'exception des sommes reçues en Francs Guinéens) qui seront portés par ce
dernier au crédit du Fonds du Port. Les montants perçus en Francs Guinéens sont versés dans un
compte désigné à cet effet par l’ANAIM.

Le Trustee débitera le Fonds du Port en faveur des personnes indiquées conjointement par écrit
par le Directeur General de l’ANAIM et le Directeur du Port comme ayant surpayé leurs Droits
du Port, et en faveur de celles ayant fourni des biens, des équipements, du travail ou des
services nécessaires au remplacement d’une ou plusieurs des installations faisant partie des
Installations Portuaires, ou au dragage du chenal, du bassin d’évitage ou du bassin de
chargement à Kamsar.

Le Trustee débitera le Fonds du Port et versera à la CBG, le dixième jour suivant la fin de chaque
mois, le montant d’un douzième (1/12) du budget du port, tel que déterminé conformément à
l'Article 31.1 (c) du présent Accord, ainsi que les montants afférents aux services rendus
conformément à l'Article 30.4.

Le Trustee devra virer, dans les trente (30) jours de la fin de chaque trimestre civil, du Fonds du
Port sur le compte désigné par l’ANAIM, tout bénéfice réalisé au cours de ce trimestre civil sur
l'investissement des montants maintenus sur le Fonds du Port;

Lorsque le Directeur du Port, le Directeur des Opérations Techniques de l’ANAIM, le Directeur
Général de l’ANAIM et le Directeur Général de la CBG auront à l’unanimité décidé que le
montant total des fonds déposé sur le Fonds du Port au titre des Droits de Quai Maxima et de
Redevance Supplémentaire pour l’Entretien du Chenal excède le montant raisonnablement
nécessaire au remplacement anticipé des Installations Portuaires et au dragage anticipé du
chenal et des bassins d’évitage et de chargement du port de Kamsar, ils certifieront
conjointement et par écrit le montant des sommes en excès au Trustee, qui procèdera sans délai
au versement des dites sommes ainsi que les intérêts générés par l’investissement des fonds
bloqués dans le compte du Trustee sur le compte désigné par l’ANAIM. A la Date d’Entrée en
Vigueur, et à la demande du Directeur Général de l’ANAIM, le Fonds du Port fera l’objet d’un

21
examen périodique, au moins deux fois par an, afin d’en déterminer l’excèdent conformément
au présent Article 32.1 (e) et cet excèdent, le cas échéant, sera versé conformément au présent
Article.

OUS TITRE 11 — TARIFS IN DE FER

Article 33 — Tarification de l’Utilisation du Chemin de Fer

La CBG et l’ANAIM se réuniront avant le premier jour de chaque exercice social pendant la Durée de la
Concession afin de déterminer d’un commun accord les tarifs d'utilisation du Chemin de Fer à payer à la
CBG par des passagers ou des expéditeurs de biens, non compris les produits miniers et dérivés,
pendant l’année en question. Ce tarif sera établi sur la base du coût réel supporté par la CBG du fait de
cette utilisation majoré de dix pour cent (10%).

SOUS TITRE IV — FACTURATION DES SERVICES RENDUS PAR LA CBG A L'ANAIM

Article 34 — Prestations de Services

A la demande de la Direction Générale de l’ANAIM, le personnel permanent de l’ANAIM bénéficiera au
même titre que les agents de la CBG de toutes les prestations de service de la CBG que celle-ci sera en
mesure d'offrir. L'ANAIM payera mensuellement à la CBG, sur présentation de sa facture accompagnée
des pièces justificatives, les diverses prestations de services que cette dernière aura fournies à la
demande de l’ANAIM. Ces services seront facturés sur la base du prix coûtant de la CBG majoré de dix
pour cent (10%).

Article 35 - Engagement de la CBG vis-à-vis des Service Administratifs

La CBG assurera, pendant la durée de la Concession, la fourniture d’eau potable et d'électricité aux
installations et autres constructions utilisées par l’ANAIM conformément à l'Article 34, ci-dessus. Elle
assurera la fourniture de l’eau potable et de l'électricité aux maisons utilisées par les employés de
l’'ANAIM et par des agents des services administratifs, sur la même base qu’elle les fournit aux maisons
de ses propres employés. Toutefois, lorsque cette fourniture d’eau potable et d'électricité sera assurée
par un tiers, la CBG sera dégagée de cette obligation.

Article 36 - Compensation

Les montants dus par l’ANAIM à la CBG en vertu du présent Titre, à l'exception des montants dus par
l’'ANAIM au titre des prestations fournies par la CBG à l'Hôpital, pourront être déduits, s'ils restent
impayés quarante (40) jours après leur facturation, de tout montant dû par la CBG à l’ANAIM au titre de
la Redevance.

TI _ TI

Article 37 - Préparation des Comptes

Les comptes financiers que la CBG pourra soumettre au contrôle de l’ANAIM, conformément à l'Article
24 ci-dessus, devront refléter de façon fidèle, régulière et sincère, la situation financière de la CBG, et
doivent être établis conformément aux principes, règles et méthodes comptables généralement admis
aux États-Unis d'Amérique, appliqué dans le respect du principe de la continuité d'exploitation. En

22
outre, afin de faciliter le contrôle de l’ANAIM, la CBG devra maintenir une comptabilité distincte relative
à l'exploitation des Installations Concédées, et de plus, devra maintenir une comptabilité distincte
relative à chacune d’elles :

(i)
(ii)
(it)

du Chemin de Fer,

des Installations du Bassin et des Installations Portuaires,

des Installations de la Ville Portuaire, afin de permettre notamment d'identifier facilement les
coûts et les recettes générés par l’exploitation de ces Installations.

Article 38 — Sans objet
TITRE VI - HÔPITAL DE KAMSAR
Article 39 — Exploitation de l'Hôpital

39.1

39.2

39.3

39.4

39.5

L'Hôpital demeure la propriété de l’ANAIM. sSon personnel, y compris celui fourni selon les
accords d'assistance technique, relève de son autorité.

L'ANAIM assurera la gestion et l’administration de l’Hôpital. L'ANAIM fera ses meilleurs efforts
afin de fournir un service hospitalier de qualité appréciable tout en s’efforçant de respecter le
budget de fonctionnement de l'Hôpital.

Les parties se concerteront afin de convenir d’un régime d'administration et de gestion de
l'Hôpital à un niveau satisfaisant. Pour ce faire, les parties mettront en place le Comité de
Gestion de l'Hôpital chargé de veiller sur le bon fonctionnement administratif, technique et
financier de l'Hôpital de Kamsar. Les décisions de ce comité devront être mises en œuvre par la
Direction de l'hôpital.

Toutefois, l’'ANAIM et la CBG pourront, au besoin, choisir une société spécialisée dans
l'administration et la gestion des hôpitaux similaires afin d'assurer la gestion technique et
financière de l'Hôpital, sur la base d’un contrat d'assistance technique que cette société passera
avec l’ANAIM avec l'accord préalable écrit de la CBG.

La CBG pourra fournir, à la demande de l’ANAIM, divers services à l'Hôpital et notamment en
matière de recrutement, de comptabilité, d'achat et de logistique, ainsi que divers autres
services, programmés dans le budget de l'Hôpital. Ils seront facturés par la CBG à l’ANAIM dans
les mêmes conditions que celles prévues à l’Article 34 ci-dessus.

Les employés de l’ANAIM, de la CBG et des entreprises liées contractuellement à celles-ci ainsi
que les membres des familles de ces employés auront droit prioritaire aux services de l'Hôpital.

Article 40 — Budget de l'Hôpital

40.1

Au moins trois mois avant le début de chaque année civile, l’ANAIM et la CBG se réuniront afin
d'arrêter d’un commun accord le budget d'exploitation de l'Hôpital pour ladite année. Ce
budget devra prévoir les revenus anticipés de cette exploitation sur la base d’un tarif de services
non discriminatoire, mutuellement accepté et appliqué à tout utilisateur des services de
l'hôpital y compris les employés de la CBG et de ses entrepreneurs dont les soins lui seront
facturés selon le dit tarif. Les parties acceptent de fournir leur meilleur effort pour assurer une

23
40.2

40.3

40.4

40.5

40.6

gestion rationnelle et efficace de l'hôpital et maintenir un niveau de dépenses dans les limites
du coût d'exploitation prévu au budget convenu entre l’ANAIM et la CBG. Le cas échéant, entre
les parties et tout tiers exploitant.

La CBG s'engage à subventionner l’exploitation de l'Hôpital à hauteur de la différence entre les
coûts d'exploitation prévus au budget tel qu’établi conformément à l'Article 40.1 ci-dessous, et
les revenus de toutes sources.

La CBG pourra, en accord avec l’ANAIM, contrôler à tout moment les revenus et les coûts
d'exploitation de l'Hôpital. A cet effet, ses agents accrédités ou des auditeurs indépendants
engagés par elles pourront se faire présenter toutes pièces et autres documents
raisonnablement nécessaires à ce contrôle. Le rapport de ce contrôle sera soumis à la Direction
Générale de l’ANAIM.

En dehors des contrôles périodiques, la CBG pourra, lorsqu'elle a connaissance de faits graves
susceptibles de mettre en péril le bon fonctionnement de l'Hôpital et la gestion saine de son
patrimoine, ordonner, à ses frais, la réalisation, en consultation avec l’ANAIM, d’une mission
d'étude technique et financière relativement à l'Hôpital, sans que la réalisation de cette mission
ne puisse entraver le bon fonctionnement de ce dernier. Le rapport de cette étude sera soumis à
la Direction Générale de l’ANAIM.

La CBG et/ou l’ANAIM pourront procéder ou faire procéder à la vérification des comptes de
l'Hôpital dans un délai de cent vingt (120) jours suivant la fin de chaque exercice social. Le
rapport de cette vérification sera soumis aux Directions Générales de la CBG et de l’ANAIM.

Au cas où la CBG cesserait d’être l’utilisateur principal de l'Hôpital et/ou ne financerait plus
exclusivement sa subvention, l'exploitation et la gestion de l’Hôpital feront l’objet d’un nouvel
accord à conclure entre les principaux utilisateurs (y compris la CBG) et l’ANAIM, et les
dispositions des Articles 39.3 et 40 cesseront de s'appliquer dès l’entrée en vigueur de ce nouvel
accord.

ITRE VII — SANCTIONS

Article 41 — Sanctions Résolutoires

L'ANAIM pourra prononcer, avec l'accord de l’État, la déchéance de la CBG

()
(Hi)

si cette dernière commet des infractions graves ou répétées aux dispositions de la présente
convention

si la CBG refuse sans motif valable d'assurer l'exploitation et la gestion des Installations
Concédées dans les conditions du présent Accord.

Cette mesure devra être précédée d’une mise en demeure restée sans effet dans un délai de quatre-
vingt-dix (90) jours à compter de sa date de notification.

Les conséquences financières de la déchéance ainsi prononcée seront à la charge de la CBG.

24
IT

(ll DE LA CONCESSION

Article 42 — Fin de la Concession

La présente concession cessera de produire ses effets dans les conditions prévues aux Articles 43 et 44

ci-après

[0]
(ii)
(ii)

fiv)

à la date d'expiration de la Concession,

en cas de résiliation anticipée de la concession d’un commun accord entre les parties
en cas de retrait de la concession par l’ANAIM pour des raisons d'intérêt public,

en cas de déchéance de la CBG.

Article 43 — Effets de l’Expiration de la Concession

43.1

43.2

433

Six mois avant la fin de la Durée de la Concession, l’'ANAIM aura la faculté, sans qu'il en résulte
un droit à indemnité pour la CBG, de prendre, toutes mesures nécessaires pour assurer la
continuité du fonctionnement des Installations Concédées en réduisant autant que possible la
gêne qui pourrait en résulter pour la CBG.

D'une manière générale, l’'ANAIM pourra prendre toutes les mesures nécessaires pour faciliter le
passage progressif de l’ancien au nouveau régime d'exploitation.

La CBG devra, dans cette perspective, fournir à l’ANAIM tous les éléments d’information que
cette dernière estimerait utiles.

A l'expiration de la Concession, la CBG sera tenue de remettre à l’ANAIM, en état normal
d'entretien et de fonctionnement, l’ensemble des Installations Concédées, y compris celles
financées par la CBG. Cette remise sera faite sans indemnité.

Six mois avant la date d’expiration de la Concession, les parties arrêteront et estimeront, s’il y a
lieu, après expertise, les travaux nécessaires à la remise en état normal d'entretien et de
fonctionnement des Installations Concédées. La CBG devra exécuter à ses frais les travaux
correspondants avant la fin de la Concession.

Article 44 — Résiliation Anticipée, Retrait, Déchéance

44.1

44.2

44.3

444

A tout moment, les parties peuvent convenir d’Un commun accord d’une résiliation anticipée de
la Concession.

A tout moment, l’ANAIM et la Guinée auront le droit de prononcer, à titre exceptionnel, le
retrait total ou partiel de la Concession si l'intérêt général le justifie. Dans ce cas, la CBG sera en
droit d’être compensée conformément aux standards de la SFI (Société Financière
Internationale) filiale de la Banque Mondiale, selon les usages.

L'ANAIM aura le droit de prononcer la déchéance de la CBG et de résilier la Concession
conformément à l'Article 41 ci-dessus.

La résiliation de la Concession qui sera intervenue conformément aux dispositions du présent
Article aura les mêmes effets que ceux résultant de l’expiration de la Concession tels que définis
à l'Article 43 ci-dessus, étant rappelé toutefois que les conséquences financières résultant de la

25
HAPT

déchéance de la CBG prononcée conformément à l'Article 41, ci-dessus, resteront a la charge de
cette dernière.

IV — DISPOSITIONS DIVERSES

Article 48 - Règlement des Différends et des Litiges

48.1

48.2

48.3

En cas de différend quelconque découlant du présent Accord, les parties conviennent de se
concerter, dans un esprit amical et objectif, et de faire leurs meilleurs efforts afin d'aboutir à un
règlement à l’amiable. Si, en dépit de leurs efforts, un accord n’est pas intervenu dans un délai
de trente (30) jours à compter de la saisie de la partie défenderesse par notification écrite du
fait générateur du litige par la partie défenderesse, le différend sera tranché définitivement, à la
demande de la partie la plus diligente, suivant les dispositions du Règlement de Conciliation et
d’Arbitrage de la Chambre de Commerce Internationale par un seul arbitre ou , à la demande de
l’une des parties, par trois arbitres nommés conformément à ce règlement.

Un tel arbitrage aura lieu en français, à Paris (France), et la sentence arbitrale sera définitive, les
parties au présent Accord renonçant par avance a toutes les voies de recours auxquelles elles
peuvent légalement renoncer. Les parties s'engagent à exécuter sans délai la sentence arbitrale,
faute de quoi l'exécution pourra en être demandée au tribunal compétent.

Les parties, si elles en conviennent, pourront donner à ou aux arbitre(s) le pouvoir de statuer en
amiable(s) compositeur(s).

Article 49 — Force Majeure

49.1

49.2

49.3

49.4

Si par l'effet de la Force Majeure, l’une des parties se trouve dans l’incapacité totale ou partielle
de remplir ses obligations en vertu du présent Accord, elle devra le notifier aux autres parties
dans les cinq (5) jours suivant la survenance du cas de Force Majeure, ou dans les cinq (5) jours
de la date à laquelle cette partie en a connaissance.

La Force Majeure aura pour conséquence de suspendre les obligations de chacune des parties
découlant du présent Accord, aussi longtemps que l'évènement de Force Majeure les affectera.
Il en résulte que l’inaccomplissement de tout ou partie de ses obligations par l’une des parties
ne pourra être qualifié de manquement, dès lors qu’il trouve son origine dans un tel évènement.
La partie défaillante sera alors exemptée du paiement des pénalités, dommages-intérêts ou
autre sanctions contractuelles pour inexécution desdites obligations.

La Force Majeure n'aura cependant aucun effet sur les paiements devant intervenir
postérieurement à l'évènement considéré, dès lors qu'ils correspondent à une prestation
exécutée avant la survenance de cet événement.

Dès la survenance de l’événement constituant la Force Majeure, les parties devront prendre
toutes les mesures qu’elles jugeront nécessaires pour limiter, éliminer ou compenser les
dommages, pertes, délais ou interruptions.

Article 50 — Loi Applicable

Le présent Accord constituera le droit entre les parties. Il sera interprété conformément au droit
guinéen qui est la loi applicable, en particulier le Code Foncier et Domanial guinéen, tel qu’il existe à la
date des présentes et toutes nouvelles créations ou modifications du droit interne, public, administratif

26
ou privé qui pourraient intervenir en Guinée seront applicables au présent Accord pour autant que ce
droit interne, public, administratif ou privé ne remette pas en cause l’objet ou l’équilibre du présent
Accord.

Article 51 — Intégralité

Les parties conviennent que le présent Accord et ses annexes représentent la totalité de l’accord des
parties et par conséquent, annulent et remplacent tous les documents, actes, accords écrits ou oraux et
lettres antérieurs à la date des présentes et relatifs exclusivement à son objet et son contenu, incluant
en particulier l’Accord de Concession 1996.

Article 52 — Divisibilité

La nullité d’un article du présent Accord pour quelque cause que ce soit n’entrainera la nullité des autres
articles et n’affectera la validité du présent Accord que si cette nullité remet en cause l’objet ou
l'équilibre de celui-ci.

Article 53 - Langue
La langue du présent Accord ainsi que de toute correspondance qui en sera la suite, est le Français.
Article 54 — Cession

Le présent Accord lie les parties et s'établit à leur bénéfice. Aucune des dites parties ne pourra céder le
présent Accord, ni des droits en découlant, sans le consentement écrit des autres parties.

Article 55- Notifications

Toutes notifications, demandes, mise en demeure, consentements ou communications similaires
relatives au présent Accord devront se faire par écrit et seront considérées comme ayant été
valablement délivrées si elles sont remises personnellement ou par un service de courrier express, ou si
elles sont transmises par courrier électronique au destinataire à son adresse spécifiée ci-dessous ou à
une autre adresse désignée par écrit à chacune des Parties. Dans le cas de courrier électronique,
l'original doit suivre par courrier ordinaire ou express.

a) En ce qui concerne la Guinée :

S.E. M. le Ministre chargé des Mines et de la Géologie
Conakry
République de Guinée

b) En ce qui concerne l’ANAIM :
M. le Directeur Général

Agence Nationale d'Aménagement des Infrastructures Minières
Conakry
République de Guinée

c) En ce qui concerne la CBG :
M. le Directeur Général

27
Compagnie des Bauxites de Guinée
Kamsar
République de Guinée

Tout changement d’adresse devra être communiqué selon les modalités prévues au présent Article 55.

Article 56 — Modifications

Toute modification du présent Accord et de tout document s’y rattachant devra faire l’objet d’un accord
écrit des parties.

Article 57 — Entrée en Vigueur

Le présent Accord entrera en vigueur le 1” janvier 2014 lorsque l’ensemble des conditions suivantes
aura été réalisé :

î. La Guinée aura notifié aux autres parties l’approbation selon la procédure interne des Autorités
Compétentes des dispositions du présent Accord;

ï. La CBG et l'ANAIM auront chacune remis aux autres parties une copie certifiée conforme d’une
résolution de son conseil d'administration approuvant les termes du présent Accord, et
autorisant son Directeur Général à la représenter aux fins des présentes;

ii. Les parties à l'Accord de Trust auront notifié leur consentement aux modifications dudit Accord
conformément à l'Article 32 ci-dessus;

iv. Les banques, parties à l'Accord de Crédit conclu le 19 novembre 2013 entre la CBG et certaines
banques que représentent BNP Paribas en qualité d’agent, auront donné leur consentement aux
dispositions du présent Accord.

Chacune des parties peut renoncer à la réalisation de tout ou partie des conditions préalables
mentionnées ci-dessus qui auront été prévues en sa faveur ou, si elle le souhaite, accepter que la
réalisation desdites conditions soient reportées à une date ultérieure, sans que cela ne puisse affecter la
date d'entrée en vigueur ci-dessus ou porter préjudice à l’un quelconque de ses droits aux termes du
présent Accord.

Article 58 — Engagements de la Guinée

La Guinée garantit, en tant que besoin, à la CBG que l'entrée en vigueur du présent Accord n’altèrera
pas le régime fiscal privilégié dont bénéficie actuellement la CBG en vertu de l'Article 6 de la Convention
de Base ou tel qu’il pourra être amendé ou modifié de temps à autre par la Guinée et Halco.

Article 59 - Document Annexés

Annexe 1- Cahier des Charges
Annexe 2 - Liste des Installations Concédées
Annexe 3 - Services d’Agent et de Secours d’Urgence du Port

28
EN FOI DE QUOI, les parties ont fait signer le présent Accord par leurs représentants dûment autorisés.

_ T
Fait aCn le À Ê EMA Ê [\_en re exemplaires

QUE DE GUINÉE POUR L'AGENCE NATIONALE
D'AMENAGEMENT DES INFRASTRUCTURES

MINIERES (ANAIM

LR LA REPUBLI

| DEN
Directeur Général BG

29
